Nges UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-10786 Insituform Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware13-3032158 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri63005-3700 (Address of principal executive offices)(Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer þ Non-accelerated filer ¨Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were39,234,350 shares of common stock, $.01 par value per share, outstanding atJuly 23, 2010. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2010 and 2009 3 Consolidated Balance Sheets as ofJune 30, 2010 and December 31, 2009 4 Consolidated Statements of Equity for theSix Months EndedJune 30, 2010 and2009 5 Consolidated Statements of Cash Flows for theSix Months EndedJune 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II—OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A.Risk Factors 40 Item 6. Exhibits 40 SIGNATURE 41 INDEX TO EXHIBITS 42 2 Nges PART I—FINANCIAL INFORMATION Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended June 30, For the Six Months Ended June 30, 2010 2009 2010 2009 Revenues $ Cost of revenues Gross profit Acquisition-related expenses – – – Operating expenses Operating income Other income (expense): Interest income 63 ) Interest expense ) Other ) Total other expense ) Income before taxes on income Taxes on income Income before equity in earnings (losses) of affiliated companies Equity in earnings (losses) of affiliated companies, net of tax 8 ) Income before discontinued operations Loss from discontinued operations, net of tax ) Net income Less:net (income) loss attributable to noncontrolling interests ) ) ) Net income attributable to common stockholders $ Earnings per share attributable to common stockholders: Basic: Income from continuing operations $ Loss from discontinued operations ) Net income $ Diluted: Income from continuing operations $ Loss from discontinued operations ) Net income $ The accompanying notes are an integral part of the consolidated financial statements. 3 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) June 30, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other assets Current assets of discontinued operations Total current assets Property, plant and equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments in affiliated companies Deferred income tax assets Other assets Total other assets Non-current assets of discontinued operations Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable and accrued expenses $ $ Billings in excess of costs and estimated earnings Current maturities of long-term debt, line of credit and notes payable Current liabilities of discontinued operations Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other liabilities Non-current liabilities of discontinued operations Total liabilities Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 125,000,000 and 60,000,000; shares issued and outstanding 39,234,350 and 38,933,944 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders’ equity before noncontrolling interests Noncontrolling interests Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except number of shares) Common Stock Shares Amount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non- controlling Interests Total Equity Comprehensive Income BALANCE, December 31, 2008 $ ) $ $ Net income – $ Issuance of common stock – Restricted stock units issued 4 – 4 – Amortization and forfeitures of restricted stock shares and units ) (1
